DETAILED ACTION
This non-final Office action is in response to the restriction requirement filed on September 10, 2021.
Status of claims: claims 2 and 11 are cancelled; claims 9, 10, and 12-15 are withdrawn; claims 1 and 3-8 are hereby examined below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 21, 2019 was considered by the examiner. 

Election/Restrictions
Applicant's election with traverse of Group I pertaining to claims 1 and 3-9 and Species A pertaining to FIGS. 1 and 2a-2c in the reply filed on September 10, 2021 is acknowledged.  The traversal is on the grounds that a search for Group I would include a search of at least one element included in Groups II and III.  
This is not found persuasive because a search for Group II and Group III would involve a search of E05Y2900/20 and G03G15/00, respectively. E05Y2900/20 includes 25749 patent documents and G03G15/00 includes 3690 patent documents; thus a search that includes Groups II and III involves a search of 29439 patent documents.  An additional search of 29419 patent documents constitutes a serious search burden for the examiner. 
Furthermore, it is noted that the applicant failed, in the reply filed September 10, 2021, to identify the claims readable on the elected species. The examiner reviewed the claims and has 
Hence, the requirement is still deemed proper and is therefore made FINAL.

Specification
The disclosure is objected to because of the following informalities: paragraph [0015] mistakenly recites “pivot mechanism 108” twice. These recitations should be amended to “pivot mechanism 106.” Appropriate correction is required.

Drawings
The drawings are objected to because:  
FIG. 3a – “304a” should be amended to “306b”
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 and 3-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1, line 11 – “the second door leaf” lacks antecedent basis.
Claim 4, line 5 – “the engagement means” lacks antecedent basis.
Further, claims dependent on a rejected claim are rejected for at least being dependent upon a rejected claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 3-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2004/001168 to Johansson.
Johansson discloses a door apparatus, comprising: 
a door leaf part including a first door leaf portion 4 and a second door leaf portion 3;  
a pivot mechanism defining a pivot axis connected to the first door leaf portion, (see FIGS. 1a-1c)
wherein the second door leaf portion is slidably movable with respect to the first door leaf portion between a first position, in which the door leaf part extends a first distance from the 
an engagement mechanism for inhibiting pivoting of the door leaf part when the second door leaf portion is not in the second position, wherein the second door leaf includes a protrusion 28,30 to engage with a channel 29 of the engagement mechanism. (see FIGS. 4a-4c and pages 4, 5, 8, and 9) (claim 1)
Johansson further discloses wherein the protrusion to engage with the channel during movement between the first position and the second position includes a pin positioned within the channel, (claim 3) wherein the channel comprises a first channel part 29 and a second channel part 31, the first channel part having a length substantially parallel to a direction of movement of the second door leaf portion during the movement between the first position and the second position, and the second channel part comprises an opening to enable the second door leaf part to be disengaged from the engagement means (claim 4) and wherein the second channel part has a length substantially perpendicular to the length of the first channel part. (claim 5)

Claims 1 and 6-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2017/0204644 to McMullen, Jr. et al. (hereinafter “McMullen”).
McMullen discloses a door apparatus, comprising: 
a door leaf part including a first door leaf portion 34 and a second door leaf portion 36;  
a pivot mechanism (hinges; see FIG. 1) defining a pivot axis connected to the first door leaf portion, 
wherein the second door leaf portion is slidably movable with respect to the first door leaf portion between a first position, in which the door leaf part extends a first distance from the 
an engagement mechanism 30 for inhibiting pivoting of the door leaf part when the second door leaf portion is not in the second position, wherein the second door leaf includes a protrusion 54 to engage with a channel of the engagement mechanism. (claim 1)
McMullen further discloses a holding mechanism 50 to inhibit sliding movement of the second door leaf portion during pivoting of the door leaf part, (see FIGS. 1, 3, 4 and [0019]) (claim 6) wherein the holding mechanism is to engage with the second door leaf part when the second door leaf part is in the second position, (claim 7) and wherein the holding mechanism comprises a magnet and/or a latch. (claim 8)

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS MENEZES whose telephone number is (571) 272-5225.  The examiner can normally be reached on M - F 7:30 -4 PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katherine Mitchell can be reached on 571-272-7069.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Marcus Menezes/
Primary Examiner, Art Unit 3634